Citation Nr: 0015990	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
1994, for a total rating for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to permanence of a total disability rating 
for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 decision of a hearing officer of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted a 100 percent 
disability rating for service-connected post-traumatic stress 
disorder (PTSD) and assigned an effective date for the 
increased rating of June 27, 1994.  The hearing officer also 
determined that the evidence did not show that the current 
level of disability was permanent, noting that an examination 
may be scheduled in the future to confirm the level of 
disability.  The veteran submitted a notice of disagreement 
in May 1997 and a statement of the case was issued in August 
1997.

A VA Form 9 substantive appeal, received by the RO in June 
1998, was not timely filed.  However, the Board construes a 
letter from the veteran to his Congressman, which the 
Congressman forwarded to the RO in February 1998, as a timely 
filed substantive appeal.  38 U.S.C.A. § 7105(a), (c), (d) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).

A hearing was held on October 13, 1999, in Washington, DC, 
before George R. Senyk, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999) and who is 
rendering the determination in this case.

The veteran stated at the October 1999 hearing before the 
Board that statements he made to a VA social worker in 
February and September 1991 constituted claims for a total 
rating based on individual unemployability, that the RO 
failed to forward him the appropriate application form for a 
total rating based on individual unemployability at that 
time, and that the RO did not adjudicate a claim for a total 
rating based on individual unemployability at that time.  The 
Board refers this matter to the RO for any appropriate 
action.

The issue of entitlement to permanence of a total rating for 
PTSD will be addressed in a Remand which follows this 
decision.


FINDINGS OF FACT

1.  On June 27, 1994 the veteran was admitted to a VA medical 
center (VAMC) where he was treated for PTSD.

2.  On July 7, 1994 the RO received the veteran's claim for 
an increased rating for PTSD; the RO granted the claim, 
assigning a 100 percent rating for PTSD effective from June 
27, 1994.

3.  During the one year period prior to July 7, 1994 it was 
not ascertainable that PTSD had increased in severity prior 
to June 27, 1994.


CONCLUSION OF LAW

An effective date earlier than June 27, 1994, for a 100 
percent rating for PTSD is not warranted.  38 U.S.C.A. 
§ 5110(b) (West 1991); 38 C.F.R. § 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of award of benefits based upon the 
veteran's claim for increase which was received in July 1994 
is controlled by the provisions of 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(a), (o).  Those sections provide 
that an award of increased compensation is payable from the 
date of receipt of claim or the date entitlement arose, 
whichever is later, except that payment may be made from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from that date.  The Board also notes that 
the date of a report of examination or hospitalization by the 
VA will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. §§ 3.155, 3.157.

The facts in this matter are fairly simple, and those facts, 
stated below, have not been placed in dispute.  The RO 
received a claim for an increased rating for PTSD on July 7, 
1994.  The RO granted the claim, assigning a 100 percent 
rating for the PTSD, effective June 27, 1994, the date of the 
veteran's admission to a VAMC for treatment of disorders 
including PTSD.  Because the veteran's formal claim for an 
increased rating for PTSD was received July 7, 1994, the 
report of hospitalization is considered an informal claim.  
38 C.F.R. §§ 3.155, 3.157.  The date of admission to the 
hospital is also the earliest date (during the year preceding 
the date of receipt of the claim for increase, i.e., July 7, 
1994) as of which it was ascertainable  that PTSD had 
increased in severity.  There is no earlier hospitalization, 
examination, or treatment report evidencing increased 
disability due to PTSD during the one year period prior to 
July 7, 1994.  Hence, under the law and regulations cited 
above, June 27, 1994 is the earliest date as of which a 100 
percent rating may be assigned for PTSD.  

Where the law, and not the evidence, is dispositive, the 
claim should be denied because of the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Since there is no legal basis for an 
earlier effective date for an increased rating under the 
facts shown, this claim must be denied.  


ORDER

An effective date earlier than June 27, 1994, for a 100 
percent rating for PTSD is denied.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Permanence of total disability will be 
taken to exist when such impairment is 
reasonably certain to continue throughout 
the life of the disabled person.  The 
permanent loss or loss of use of both 
hands, or of both feet, or of one hand 
and one foot, or of the sight of both 
eyes, or becoming permanently helpless or 
bedridden constitutes permanent total 
disability.  Diseases and injuries of 
long standing which are actually totally 
incapacitating will be regarded as 
permanently and totally disabling when 
the probability of permanent improvement 
under treatment is remote.  Permanent 
total disability ratings may not be 
granted as a result of any incapacity 
from acute infectious disease, accident, 
or injury, unless there is present one of 
the recognized combinations or permanent 
loss of use of extremities or sight, or 
the person is in the strict sense 
permanently helpless or bedridden, or 
when it is reasonably certain that a 
subsidence of the acute or temporary 
symptoms will be followed by irreducible 
totality of disability by way of 
residuals.  The age of the disabled 
person may be considered in determining 
permanence.

38 C.F.R. § 3.340(b) (1999).

The veteran's representative argued at the hearing before a 
Member of the Board that the veteran was told by VA 
Vocational Rehabilitation services that "they would not 
attempt to train him for employment in the field [in which he 
sought training] because of PTSD."  The Board notes that the 
May 1998 VA examination report, like others before it, does 
not directly address whether the veteran's PTSD is amenable 
to treatment or is reasonably certain to continue to be 
totally disabling throughout his lifetime.  Accordingly, 
further development of medical evidence is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must attempt to verify whether 
the veteran has been seen by VA 
Vocational Rehabilitation Service and 
whether it has been determined that he is 
unsuited for any training because his 
PTSD precludes employment.  The veteran's 
VA vocational rehabilitation file, if 
any, should be secured and associated 
with his claims file.  

2.  The RO should ask the veteran to 
identify all sources of his treatment for 
PTSD since June 27, 1994, then obtain 
complete copies of any records not 
already received of all such treatment. 

3.  The RO must then schedule the veteran 
for a VA psychiatric examination to 
determine whether the (total) severity of 
his PTSD is permanent in nature, or 
whether improvement may be expected.  The 
examiner should review the veteran's 
claims folder in conjunction with the 
examination, and render an opinion as to 
whether the veteran remains totally 
disabled by his PTSD alone, without 
regard to other disorders, and, if so, 
whether the PTSD is reasonably certain to 
render him totally disabled unabated 
throughout his life.

4.  The RO must review the claims folder 
and ensure that all of the foregoing 
development is completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Then the RO should readjudicate the issue 
of permanency of the total rating for 
PTSD.

If the claim remains denied, the RO should furnish an 
appropriate supplemental statement of the case to the veteran 
and his representative and give them adequate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if in order, for further appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



